DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 19 are cancelled.
Claims 13-18 and 20-22 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Multi-component locking component” in claim 13, and “tightening mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the multi-component locking component as a locking plate and a tightening bolt, and the tightening mechanism as a nut.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-18, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,078641 in view of Gagliano (US 5,395,184). 
Re claim 13 of the pending application and claim 1 for ‘641, each discloses a structural support system, selectively positioned openings configured to receive a pile, a foundation, a locking component that is capable of applying a compressive force, but fails to disclose a beam.  
However, Gagliano discloses a beam (Fig. 8 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural support system of the pending application with the beam of Gagliano in order to secure a horizontal structural support to the ground or a surface, as beams are extremely well-known and common in the art.  
Re claim 14 of the pending application and claim 1 for ‘641, each discloses locking.  
Re claim 20 of the pending application and claim 1 for ‘641, each discloses pre-determined angles.  
Claims 15-18 and 21-22 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 13, claim 13 recites, “wherein said load includes weight and natural forces, including wind, heave, seismic, and flooding forces.”  Use of the word “and” indicates that all of these forces are required.  However, it is extremely unlikely that all forces will be present at the same time.  Thus, it is unclear whether or not this language is intended to recite, “wherein said load includes weight and natural forces, including wind, heave, seismic, and/or flooding forces,” but will be interpreted as such.
In addition, claim 13 recites, “said load” in line 4 and “said locking component” in line 10.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “a load” and “said multi-component locking component” and will be intpereted as such.
Re claim 14, claim 14 recites, “said locking component” in line 1-2 and “said aligned openings” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “said multi-component locking component” and “said aligned pair of selectively positioned openings” and will be intpereted as such.
Re claims 15-17, each recites, “said system” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “said structural support system” and will be intpereted as such.
Re claim 17, claim 17 recites, “wherein the system is installed with a tracked drill or driving device configured to attach to and ride along the beam.”  The claims are drawn to a “structural support system.”  However, the claimed features of claim 17 appear to be drawn to a process by which the system is installed, and a step of the process by which the installation system operates.  It is unclear whether this claims is intended to be drawn to the structural system, or to the manner by which the structural system is installed. For the purposes of this examination, this language will be intpereted as being drawn to the structural support system.  
Re claims 18, claim 18 recites, “configured to improve site soil conditions.”  However, there is no baseline for determining what soil conditions are improved from.  In addition, soil conditions vary widely across geographic regions.  Thus, it is not possible for a person of ordinary skill to ascertain the meets and bounds of the limitation.  As such, the language is indefinite.  For the purposes of this examination, this language will be intpereted as “configured for use with soil.”  
Re claim 20, claim 20 recites, “said surface” and “said soil” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “a surface” and “soil” and will be intpereted as such.
Re claim 21, claim 21 recites, “the supported building structure” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “said structure” and will be intpereted as such.
Re claim 22, claim 22 recites, “said system” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “said structural support system” and will be intpereted as such.
In addition, claim 22 recites, “compatible with a wide variety of building typologies, materials, and construction methods.  However, building typologies, materials, and construction methods vary widely.  This phrase is so broad that a person of ordinary skill cannot ascertain the meets and bound of the limitation, rendering the claim indefinite.  For the purposes of this examination, this language will be intpereted as “compatible with at least one variety of a building, at least one material, and at least one variety construction method.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 17-18 and 20-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gagliano (US 2013/0272802).
Re claim 13 in view of the rejections under 35 USC 112 above, Gagliano discloses a structural support system (Fig. 7A) comprising 
a) a beam (700) comprising an aligned pair of selectively positioned openings (through which 702 extend) configured to receive a pile (702), wherein the beam (700) is a substantially horizontal component (Fig. 7 showing a horizontal extend) of a foundation ([0030]) configured to provide load support to a structure (as Fig. 7A is directed to a foundation system) wherein said load includes weight ([0030], as Fig. 7A is directed to a foundation) and natural forces, including wind, heave, seismic, and flooding forces (as this appears to be within a statement of intended use, and Fig. 7A is capable of providing support for all claimed forces); and 
b) a multi-component locking component (704, 706, 708, 720, 716, 718) configured to be connected to the beam (700) and engage said pile (702), comprising a tightening mechanism (708) operable to develop a compression force (Fig. 7A) between said beam (700) and said locking component (704, 706, 708, 720, 716, 718).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 14 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, wherein said locking component (704, 706, 708, 720, 716, 718) is configured to lock said pile (702) within said aligned openings (into which 702 extends into 700, see also [0030] disclosing locking).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 15 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, wherein the system (Fig. 7) is configured to be placed on a hill or level or terraced or level site (Fig. 7).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 17 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, wherein the system is installed with a tracked drill or driving device configured to attach to and ride along the beam (as this language is considered product by process, and the claims are drawn to the system, and the system is capable of being installed with a tracked drill or driving device configured to attach to and ride along the beam).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
It should further be noted that the language “wherein the system is installed with a tracked drill or driving device configured to attach to and ride along the beam” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 18 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, further comprising a plurality of piles (702) that are configured to improve site soil conditions (702 are capable of improving site soil conditions for a supported structure via anchoring).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 20 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, wherein the beam (700) when installed (Fig. 7) is configured to extend substantially level (Fig. 7) relative to the surface of the soil (Fig. 7A).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 21 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, comprising two piles (702) wherein the two piles (702) are positioned at a predetermined angle (Fig. 7A) relative to the supported building structure (as [0030] discloses Fig. 7A as a foundation, the piles 702 are both at angles with respect to a structure supported thereon).
Re claim 22 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, wherein the system is compatible with a wide variety of building typologies, materials, and construction methods (Fig. 7A, as Fig. 7A can be used with building types, materials, and methods).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagliano (US 2013/0272802).
Re claim 16 in view of the rejections under 35 USC 112 above, Gagliano discloses the structural support system of claim 13, wherein the system comprises wood or steel ([0030]) and is configured to receive plural the piles (702, see Fig. 7), but fails to disclose that the plural piles comprise more than one diameter or more than one shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural support system of Gagliano such that the plural piles comprise more than one diameter or more than one shape (such as by increasing the diameter of on element 702 from Fig. 7) in order to increase the specific load resistance ([0032]).  In addition, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635